5/26/2021          Case 3:21-cr-05186-BHS Criminal
                                          Document        13-4 FiledPublic
                                                   Cases: PROMIS/Gavel 05/27/21
                                                                           Access Page 1 of 3




    Criminal Cases: PROMIS/Gavel Public Access: Charge/Disposition



                                Page: 1


                                               Indictment/Accusation Detail
                CASE NUMBER    : 13001033                                            DEFENDANT NO : 031
                DEFENDANT NAME : SOYEMI                       IDRIS

                IND/ACC NO     :    13-08-00559-A   CHARG DOC: ACCUSATION              COUNT: 001
                CHARGE COUNT   :    001     CRIME TYPE : INDICTABLE OFFENSE     DEGREE : 2
                PRIMARY STATUTE:    2C:5-2A            CONSPIRACY - AGREE/ENGAGE AID IN COND CONSIT
                    AUX STATUTE:    2C:21-17A(1)       IDENTITY CRIME-IMPERSONATION
                DRUG TYPE      :                                       OFFENSE DATE : 00 00 0000
                CDR NUMBER     :    W 20135856080907        CDR ISS DATE: 00 00 0000
                CDR REC DATE   :    00 00 0000      POLC CASE NO :               MUNIC DOC :

                INTERFACE IND :
                CHARGE COMMENTS:
                CHG DISP IND    : Y               CHG DISP DATE: 08     12    2013

                CHARGE ACTION : GUILTY
                APPEALED IND   :                               RETRAXIT CODE:
                CHANGE STATUTE :
                CHG AUX STATUTE:
                PROSECUTOR     : HERNANDEZ                    LEO                     CHANGE DEGREE : 0



                                      Copyrighted © 2007 - New Jersey Judiciary
                                                    BUILD 2021.0.0.00.03
5/26/2021          Case 3:21-cr-05186-BHS Criminal
                                          Document        13-4 FiledPublic
                                                   Cases: PROMIS/Gavel 05/27/21
                                                                           Access Page 2 of 3




    Criminal Cases: PROMIS/Gavel Public Access: Aggregate Sentence



                                Page: 1


                                          Prior Fees                       Additional Fees
                CASE NUMBER   : 13001033                                                    DEF SEQ NO: 031
                DEFENDANT NAME: SOYEMI                         IDRIS                   SENTENCE SEQ NO: 001

                CHARGING DOC    :   ACCUSATION                       CDR NO:                0000
                CHARGE COUNT    :   001 STATUTE : 2C:21-17A(4)       IND/ACC NO : 13-08-00559-A
                STATUTE         :   IDENTITY CRIME-REP SELF AS ANOTHER-VAL 75000+/5+ VIC
                STATUTE DEG     :   SECOND DEGREE            SENTENCE CONT : AGGREGATE SENTENCE
                SENTENCE DISP   :   INCARCER GENERAL     JAIL DAYS: 0132 INCAR LENGTH: 004Y00M000

                PLACE SENTENCE: CARE COMMISS/CORR       GAP: 0000 PRIOR SVC: 0000 ROSADO: 000
                PAROLE INELIG : 00Y00M000   PAROLE SUPERVISION: 00Y00M000   CSL/PSL   :
                PROBATION TIME: 00Y00M   COMM SERV HR: 0000   LICENSE SUSP : 000

                SENTENCE DATE : 10 11 2013
                JUDGE         : ISABELLA                   JOSEPH            RO-1 :      RO-2 :
                 ------------------------------FEES AND FINES---------------------------------
                 SNSF :      75.00     LETF :          30.00   VCCA :        100.00
                 LAB   :               DESI :                          :                     :
                       :                      :                        :                     :
                       :                      :                        :                     :


                                      Copyrighted © 2007 - New Jersey Judiciary
                                                    BUILD 2021.0.0.00.03
            Case 3:21-cr-05186-BHS Document 13-4 Filed 05/27/21 Page 3 of 3



https://www.nj.com/hudson/2013/04/brooklyn_man_charged_in_multi-.html


Another suspect in multimillion-
dollar identity theft case appears in
Jersey City courtroom, held on $1M
bail
Updated Jan 17, 2019; Posted Apr 19, 2013

By Anthony J. Machcinski/The Jersey Journal
Another suspect in the multimillion-dollar credit card fraud scheme that officials say had
nearly 1,000 victims appeared in a Hudson County courtroom today.
Idris Soyemi, 25, of Brooklyn was charged with 31 others early this month, accused of
being a part of a credit card fraud ring that grossed millions of dollars and involved
victims from across the country.

Soyemi appeared in Central Judicial Processing court in Jersey City this afternoon via
videolink from the Hudson County jail.

His bail had already been set at $1 million, cash or bond, by state Superior Court Judge
Joseph Isabella.

Twenty-one of the suspects appeared in Central Judicial Processing court earlier this
month.

The seven-month probe culminated with the execution of a series of arrests and search
warrants on April 3 across New Jersey, Queens, Brooklyn and Long Island. The probe
involved several law enforcement agencies working with the Hudson County
Prosecutor's Office.

The Prosecutor's Office first got involved in the investigation early last fall when it
received numerous complaints from victims as far away as California claiming that credit
cards in their name were used to make fraudulent retail purchases in Hudson County.

Soyemi is charged with theft by deception, wrongful impersonation and conspiracy, a
criminal complaint states.
